Citation Nr: 0711406	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-19 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected chronic 
ethmoidal and maxillary sinusitis.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected chronic ethmoidal and maxillary sinusitis 
on the right.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  He also had service in the Reserve from December 1942 
to March 1943.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in February and 
October 2002.  

In March 2007, a Deputy Vice Chairman at the Board granted 
the veteran's motion to have his case advanced on the Board's 
docket.  



FINDINGS OF FACT

1.  The currently demonstrated coronary artery disease is not 
shown to have been caused or aggravated by the veteran's 
service-connected chronic ethmoidal and maxillary sinusitis.  

2.  The service-connected sinusitis is shown to be manifested 
by recurrent episodes of infection; neither findings of 
radical surgery with chronic osteomyelitis, nor near constant 
sinusitis characterized by headaches, pain and tenderness and 
purulent discharge or crusting after repeated surgeries is 
demonstrated.  

3.  The case does not present a question of such medical 
complexity or controversy so as to warrant the obtaining of 
an opinion by an independent medical expert.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by coronary artery 
disease is not proximately due to or the result of service-
connected sinusitis.  38 U.S.C.A. §§ 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.310 (2006).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected chronic ethmoidal and 
maxillary sinusitis on the right have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.97 including Diagnostic 
Code 6513 (2006).  

3.  The obtaining an opinion by an independent medical expert 
is not required in this case.  38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
service connection for coronary artery disease for an 
increased rating for chronic ethmoidal and maxillary 
sinusitis on the right.  

In September 2001, the RO sent the veteran information with 
respect to his claim concerning sinusitis.  However, that 
notice was inadequate, as it dealt with a claim for service 
connection for sinusitis rather than a claim for an increased 
rating.  

Adequate notice was sent to the veteran in September 2003, 
when the RO informed the veteran that in order to establish 
entitlement to an increased rating for his service-connected 
sinusitis, the evidence had to show that such disability had 
gotten worse.  

In June 2002 and September 2003, the RO informed the veteran 
that in order to establish service connection for coronary 
artery disease secondary to service-connected disability, 
there had to be competent evidence of current heart 
disability and a nexus between that disability and the 
service-connected sinusitis.  

The RO noted that it would consider evidence of aggravation 
of his heart condition by his service-connected sinusitis.  
The RO further noted that temporary or intermittent flare-ups 
were not sufficient to be considered aggravation.  Rather, 
there had to be evidence that the underlying condition had 
gotten worse, not just the symptoms.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, adequate notice with respect to the 
claim for an increased rating for sinusitis was not sent to 
the veteran until after the rating decision in October 2002.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless.  

Not only did the September 2003 notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case and the Supplemental 
Statement of the Case set forth the text of those laws and 
regulations.  Moreover, the Statement of the Case and the 
Supplemental Statement of the Case notified the veteran and 
his representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Following such notice, the RO granted the veteran additional 
time to develop the record.  The veteran submitted additional 
evidence and underwent VA examinations to determine the 
nature, etiology, and/or extent of impairment caused by the 
claimed disabilities.  

The veteran was also scheduled to appear at a hearing at the 
RO in August 2006 to present testimony in support of his 
claim.  However, he did not report for that hearing.  

Following the foregoing development, the RO readjudicated the 
veteran's claim.  Thus, the veteran has had ample opportunity 
to participate in the development of his appeal concerning 
his claim for an increased rating for sinusitis.  Therefore, 
there is no prejudice to the veteran due to any defect in the 
timing of the notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

In considering this appeal, the Board is also aware of the 
need to notify the veteran about the evidence necessary to 
evaluate disabilities and the beginning date of any payment 
to which he may be entitled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice was sent to 
the veteran in March 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the 
veteran's claims of service connection for coronary artery 
disease and for an increased rating for sinusitis.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Service Connection for Coronary Artery Disease

Service connection connotes many factors, but generally, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In this case, the veteran does not contend, nor the evidence 
show, that his current coronary artery disease was present in 
service or for until many years thereafter.  Rather, he 
asserts that the heart is due his service-connected 
sinusitis. 

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  

When a service-connected disorder causes an increase in 
disability to a non- service-connected condition, such an 
increase is also treated as if service connected. In such 
cases, the veteran is compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. 38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran's coronary artery disease is shown to have first 
been manifested in the mid-1980's, many years after his 
separation from active duty.  He has been followed for that 
disorder since that time and has had at least two myocardial 
infarctions, the last one in February 2001.  He has also 
undergone coronary artery bypass grafting on two occasions, 
the last procedure in February 2001.  

The veteran in support of his claim has submitted news 
reports citing a February 2001 article published in 
Circulation, a journal of the American Heart Association.  

That article reportedly suggested that chronic infections, 
such as sinusitis, bronchitis and urinary tract infections 
could increase an individual's risk for developing 
atherosclerosis.  

After the coronary artery bypass grafting in February 2001, 
the veteran was referred to a private physician for follow-up 
cardiac care.  

In July 2003, Dr. M. noted that the veteran had chronic 
sinusitis and that there was a clinical link between 
infections, including chronic sinusitis and coronary artery 
disease.  In light of that correlation, the private physician 
believed that there was a link between the service-connected 
chronic sinusitis and the veteran's coronary artery disease.  

Consequently, in May 2004, the veteran underwent a VA 
examination to determine the nature and likely etiology of 
his heart disease.  In addition to the examining physician, 
the veteran's claims file was reviewed by a cardiologist at a 
VA Medical Center.  

Following the examination, the VA physician concluded that 
the veteran had well-documented coronary artery disease; 
hypertension; hyperlipidemia; status post two myocardial 
infarctions; status post coronary artery bypass grafting, two 
occasions; and chronic sinusitis.  

The VA Cardiology Service reviewed Dr. M.'s July 2003 
statement and noted that his conclusion was not generally 
accepted in the medical community.  Such a finding generally 
agreed with the February 2001 article submitted by the 
veteran.  

That article acknowledged that the research findings were 
very important.  However, the VA medical reviewer noted that 
the article indicated that such results were preliminary and 
that the analysis was not yet finished.  Therefore, caution 
was advised when interpreting the results.  

Moreover, it was noted that there were many other 
possibilities, including the processes by which cholesterol 
was processed in the bodies, as well as a variety of other 
genetic and inherited causes.  

In any event, the VA physician stated that it was safe to say 
that, at the time of the VA examination, there was 
insufficient evidence to link chronic sinusitis and coronary 
artery disease.  Therefore, they concluded that it was 
unlikely that the veteran's sinusitis caused or contributed 
to the veteran's cardiovascular problems.  

In this regard, the VA physician noted that the veteran had a 
long history of hyperlipidemia and hypertension, both well-
known and significant risk factors for coronary artery 
disease.  

Therefore, the VA physician further concluded that it was 
more likely than not that the nonservice-connected 
hypertension and hyperlipidemia were the sole responsible 
factors in the etiology and progression of the veteran's 
coronary heart disease.  

In evaluating the evidence, the Board places greater weight 
on the conclusions of the VA examiner than that of Dr. M.  
Not only was Dr. M.'s opinion apparently based on medical 
research is considered preliminary in nature, the opinion 
expressed by the VA physician was based on a review of the 
veteran's claims file, as well as an interview with and an 
examination of the veteran.  

Moreover, a review of the clinical records, dated on or after 
publication of the February 2001 article, shows that no 
further reports of a relationship between the service-
connected chronic sinusitis and coronary artery disease.  

The only other reports of a relationship between the 
veteran's chronic sinusitis and coronary artery disease come 
from the veteran.  As a layman, however, he is only qualified 
to report on matters which are capable of lay observation.  
He is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Accordingly, in reviewing the evidence of record, the Board 
finds that secondary service connection for coronary artery 
disease secondary to the service-connected sinusitis must be 
denied.  

In arriving at this decision, the Board has considered the 
representative's request for an opinion by an independent 
medical expert.  

When, in the judgment of the Board, an expert medical 
opinion, in addition to that available within the VA, is 
warranted by the medical complexity or controversy involved 
in an appeal case, the Board may secure an advisory medical 
opinion for one or more independent medical experts who are 
not employees of the VA.  38U.S.C.A. § 7109; 38 C.F.R. § 
20.901.  

However, as the preponderance of the evidence is found to be 
against the claim of service connection, a question of 
medical complexity or controversy cannot be found to have 
been presented in this case.  Accordingly, an opinion of an 
independent medical expert is not required.  


III.  Increased Rating for Sinusitis

The veteran also seeks a rating in excess of 30 percent for 
his service-connected chronic ethmoidal and maxillary 
sinusitis on the right.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6513.  A 30 percent rating is warranted for three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent rating is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Note following Diagnostic Codes 6510-6514 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected sinusitis.  

The evidence submitted in support of the claim includes 
records and reports from or through M. A. M., M.D., dated 
from October 1998 to September 2003; a December 2000 report 
from B. F. S., M.D; internet articles, dated in February 
2001; records from W. F., M.D., reflecting the veteran's 
treatment from April to August 2001; records and reports from 
E. F. C., M.D., reflecting the veteran's treatment from April 
to October 2001; records and reports reflecting the veteran's 
treatment by VA from September 2001 to January 2006; and 
reports of VA sinus examinations performed in May 2002 and 
June and August 2004.  

However, this evidence shows that the service-connected 
sinusitis is not productive of a disability reflective of 
more than three or more incapacitating episodes of sinusitis 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment or more than six non- incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  

Although the report of the May 2002 VA examination shows a 
five year history of treatment with antibiotics three or four 
times a year and an average of confinement to bed twelve to 
sixteen days a year, such report is based on history provided 
by the veteran.  However, a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Indeed, a review of the evidence does not support such 
frequency nor does it show the presence of incapacitating 
episodes as defined by VA.  In fact, during the VA 
examination in June 2004, it was noted that the veteran had 
not had any significant treatment for sinusitis during the 
previous 2 years.  

In addition, there is no showing of radical surgery with 
chronic osteomyelitis or near constant sinusitis 
characterized by purulent discharge or crusting after 
repeated surgeries.  

Absent such findings, the veteran cannot meet the criteria 
for a rating higher than a 30 percent for the service-
connected chronic ethmoidal and maxillary sinusitis on the 
right.  Accordingly, the claim for increase is denied.  



ORDER

Service connection for coronary artery disease, as secondary 
to service-connected sinusitis, is denied.  

An increased rating in excess of 30 percent for the service-
connected chronic ethmoidal and maxillary sinusitis on the 
right is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


